 MOTION PICTURE STUDIO MECHANICS, LOCAL 52Motion Picture Studio Mechanics, Local 52, Interna-tional Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the UnitedStates and Canada, AFL-CIO (Michael Levee Pro-ductions, Ltd.) and Michael Scott Goldbaum. Case2-CB-6830September 7, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn May 2, 1978, Administrative Law Judge DavidS. Davidson issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions, asupporting brief, and a request for oral argument,'and the General Counsel filed a brief in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Motion Picture StudioMechanics, Local 52, International Alliance of Theat-rical Stage Employees and Moving Picture MachineOperators of the United States and Canada, AFL-CIO, New York, New York, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.i Upon consideration of the record, including the exceptions and bnefs,Respondent's request for oral argument is hereby denied, as the record be-fore us is sufficient for rendenng our decision herein.2 Respondent has excepted to certain credibility findings made by the Ad-mirunistrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We have carefully examined therecord and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharge in this case was filed on August 2, 1977, and thecomplaint issued on September 7, 1977. The complaint al-leges that on or about June 22, 1977, and thereafter, Re-spondent violated Section 8(b)( 1)(A) and 8(b)(2) of the Actby warning Michael Levee Productions. Ltd., that it couldnot employ the Charging Party, Michael Scott Goldbaum,because he was not a member of Respondent, thereby caus-ing Levee Productions to fail or refuse to employ the Charg-ing Party. In its answer Respondent denies the commissionof any unfair labor practices.A hearing was held before me in New York, New York,on November 14 and 15, 1977. At the conclusion of thehearing, counsel for the General Counsel argued orally onthe record. The parties were given leave to file post-hearingbriefs, and a brief has been received from Respondent.Counsel for the General Counsel also submitted a memo-randum of points and authorities at the beginning of thehearing and a letter in lieu of a brief following the hearing,which have also been considered.Upon the entire record in this case, including my obser-vation of the witnesses and their demeanor, I make the fol-lowing:FINDINGS AND CONCI USIONS1. THE BUSINESS OF THE -MPI.OYERMichael Levee Productions, Ltd., a California corpora-tion, herein referred to as Levee Productions. maintains itsprincipal office and place of business in New York, NewYork, where it is engaged in the production of motion pic-tures. During a representative 12-month period, Levee Pro-ductions performed services valued in excess of $50,000 forUnited Artists, which in turn has direct outflow in excess of$50,000 from the State of New York. I find that Levee Pro-ductions is an employer engaged in commerce within themeaning of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.11. THE ILABOR ORGANIZATION INVOLVEDMotion Picture Studio Mechanics, Local 52, Interna-tional Alliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States and Can-ada, AFL-CIO, Respondent in this case, is a labor organi-zation within the meaning of the Act.111. THE ALLEGED UNFAIR LABOR PRAC(TI( ESA. The FactsIn May 1977, Levee Productions entered into agreementswith United Artists Corporation pursuant to which LeveeProductions was to produce and United Artists was to fi-nance and distribute an original feature-length motion pic-ture entitled "Slow Dancing in the Big City," referred toherein as "Slow Dancing." As of June I, 1977. Levee Pro-ductions contemplated hiring from 60 to 75 people in cate-gories known as below-the-line employees to work on theproduction of the film. Below-the-line employees includecameramen, soundmen, electricians, grips, propmen andmost employees other than the producer, the director, thestars, and some of the cast. At that time Levee Productions238 NLRB No. 919 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad no contract with Respondent. United Artists also hadno contract or understanding with Respondent's Interna-tional Union, referred to as IATSE, concerning the termsand conditions of employment of individuals to be em-ployed by producers of films financed by United Artists orpertaining to the recognition of affiliates as collective-bar-gaining representatives of individuals employed by produc-ers of such films.'Levee Productions hired John Avildsen, who had di-rected the motion picture "Rocky," as director and copro-ducer of"Slow Dancing." In these capacities Avildsen hadthe authority to recommend the hiring of personnel for theproduction of the movie to Levee Productions' president,Michael Levee, who usually followed Avildsen's recom-mendations.,In late May or early June, Avildsen and Goldbaum, theCharging Party, spoke about Goldbaum's employment onthe picture as sound mixer. Avildsen told Goldbaum thathe would like Goldbaum to work on the picture and that ifthere was no union problem Goldbaum had the job. There-after, Goldbaum spoke with Levee's production manager,George Menasse, and worked out an understanding as toGoldbaum's working conditions and compensation in theevent he was hired.Goldbaum, a qualified sound engineer, had been a mem-ber of National Association of Broadcast Employees andTechnicians (NABET), Local 15, since 1968. In 1973 or1974, Goldbaum had attempted to become a member ofRespondent. After passing an examination to establish hisqualifications as a soundman to the satisfaction of Respon-dent, his application was submitted to Respondent's mem-bership for approval on several occasions over a period of 2or 2-1/2 years. It failed to gain the vote of a majority infavor of his admission, a prerequisite to membership in Re-spondent, and Goldbaum never became a member of Re-spondent. Avildsen was aware of Goldbaum's union statuswhen he spoke to Goldbaum about hiring him.After talking to Goldbaum, Avildsen contacted Respon-dent, because he believed that it would be important forGoldbaum to become a member of Respondent or to haveRespondent's blessing for him to work on the film. Avildsentestified that he felt that otherwise Levee would have a verydifficult time employing Goldbaum because he believedthat the Union would not tolerate Goldbaum's employ-ment. Avildsen testified that he could not have hired all hispeople from NABET, the Union with which Goldbaumwas affiliated, because United Artists had made it clear tohim that he was not to hire NABET but was to hire IATSE,the International with which Respondent is affiliated.Avildsen believed that United Artists' instructions werebased upon the fact that projectionists around the countrybelonged to IATSE and they had had problems havingfilms projected which were not made with IATSE members.On June 14, Menasse and Avildsen met with Sam Rob-ert. They discussed a number of matters relating to the film-ing of "Slow Dancing" in New York City, among them thepossibility of Goldbaum's working on the film. The result ofUnited Artists does not have studio facilities and does not directly em-ploy those involved in the production of motion pictures.2 .evee and Avildsen so testified.their conversation was that a meeting was set up for themwith Michael Proscia, business manager of Respondent.On June 22, Proscia, Robert, Avildsen, and Menasse met.At that meeting Avildsen expressed an interest in usingGoldbaum on the picture and asked how one could goabout getting Goldbaum into Respondent Union. Prosciadescribed the voting procedure and said that it was unlikelythat Goldbaum would be voted in. They discussed otheralternatives, including setting up another company byGoldbaum as a way to bring Goldbaum into Respondent.Proscia said that that was not a possibility. Avildsen thenasked what would happen if he used Goldbaum as a non-member of Respondent. Proscia replied that he might haveto take some kind of action. Avildsen asked what kind ofaction, and Proscia replied, "That's for me to know."' Theconversation was amicable, and Proscia did not becomeheated during this exchange. At the conclusion of the June22 meeting, the participants left wvith the understandingthat Menasse would call Proscia after Proscia returnedfrom a vacation in a few weeks.After Proscia's return from vacation, Menasse called himand asked if there was any movement in the Goldbaumsituation. Proscia told him that there was not.After the June 22 meeting, Goldbaum had several con-versations with Menasse and Avildsen in which they toldhim his chances of getting a union card were negligible, andAvildsen told him that the union representatives had givenhim a strong impression that Levee Productions would bein serious trouble if they used Goldbaum on the film. InJuly, Goldbaum told Michael Levee he had reached thepoint where he was going to have to make or break othercommitments in order to honor his commitment to do Lev-ee's film and that he wanted a letter of commitment fromLevee. In response, on August 1, 1977. Michael Leveewrote him:It is our desire to employ you as our sound mixer for"Slow Dancing in the Big City." Our picture is beingdistributed by United Artists. Our contemplated startdate is September 26.We understand that you are not a member of Local 52.We are obligated to hire a person in your position fromthat Union. If you are able to secure membership inLocal 52 before the commencement of our picture wedo indeed want you to work for us.Each of the participants in this conversation testified to his recollectionof this conversation, and each version differed. Each also testified in a related10(j) proceeding in the United States District Court. and Avildsen and Me-nasse also gave affidavits dunng the investigation of this case. After hearingthem testify before me and reading their testimony in the District Court, Ihave concluded that Menasse's testimony is the most reliable. AlthoughRobert did not remember that Avildsen asked Proscia what would happen ifhe used Goldbaum and in his Distnct Court testimony Proscia denied thatAvildsen asked this question, Proscia testified in this proceeding that Avild-sen asked the question and he replied "That's for me to know." Quite clearlythen the question was asked, and in the face of Proscia's shifting testimony Icredit Menasse and Avildsen that Proscia in response first referred to takingsome action and then declined to be more specific when pressed by Avildsen.As between Avildsen and Menasse, I have relied on Menasse's version, as hisrecollection appeared to be more certain. I do not find, however, that Prosciaadded the words "and for you to find out" to his final reply to Avildsen, asMenasse stated in his affidavit. In both proceedings although Menasse af-firmed the truth of his affidavit, he was firm in his testimony that he recalledonly the first portion of the statement having been made by Proscia.20 MOTION PICTURE STUDIO MECHANICS. LOCAL 52Although Michael Levee had anticipated negotiating andsigning an agreement with Respondent, he did not do so,4and ultimately Levee decided to use a so-called servicecompany, Bon-Bon Productions, to furnish the below-the-line personnel used in producing the film. Bon-Bon had acontract with Respondent.In late August, Levee informed Goldbaum that he wasnot going to be used on "Slow Dancing," and anothersound mixer was hired.Michael Levee testified that Goldbaum was not em-ployed because it was his belief that once he determinedthat he wanted to make a picture with an IATSE crew hecould not hire anyone as a sound mixer who was not amember of an IATSE union. Levee testified that he did notknow where his belief came from but that he developed itfrom working in the motion picture business as an agent foralmost 30 years.B. Concluding FindingsThe General Counsel contends that Proscia's replies toAvildsen at the June 22 meeting constituted a threat ofunspecified coercive action if Levee Productions hiredGoldbaum, which caused it to refuse to hire Goldbaumbecause he was not a member of Respondent.I find that Proscia's statements to Avildsen on June 22were coercive. It is true that Proscia did not initiate themeeting and that he did not raise the subject of what Re-spondent would do if Levee hired Goldbaum. But whenAvildsen asked, Proscia responded by raising the possibilityof unspecified union action. When pressed to be more spe-cific, Proscia refused, at the same time indicating that hehad something in mind which he would not reveal. It canbe argued that the presumption should attach that Prosciahad lawful action in mind and that in the absence of evi-dence to the contrary no coercive threat can be found.However, the Board has held that realistically a threat totake unspecified action is a threat to take action withoutrestriction or limitation, and the Board requires that onewho threatens prospective action must be specific if hewishes to argue later that he had only lawful conduct inmind.'The question remains whether by Proscia's threat Re-spondent caused or attempted to cause Levee Productionsto discriminate against Goldbaum because he was not amember of Respondent. Respondent contends that MichaelLevee did not hire Goldbaum because of his own desire tomake an IATSE picture and his belief that Goldbaum had'Avildsen testified that Michael Levee informed him that Respondentrefused to sign a contract with Levee However, Proscia denied refusing tosign a contract, and Levee testified that their discussions did not reach thepoint at which Proscia said that Respondent would or would not sign acontract with Levee. The evidence is insufficient to find that Respondentrefused to sign a contract with Levee Productions. Proscia testified that intheir discussions Michael Levee asked whether he could use Goidbaum onthe picture and that he told Levee he could use anyone he pleased. Leveetestified that he did not recall talking to Proscia about Goldbaum, and Pros-cia's testimony in the District Court proceeding relating this alleged conver-sation was both evasive and inconsistent. I do not credit Proscia in thisregard.Local Union No. 174, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Independent (V G Scalf ), 172 NLRB1217 (1968)to be a member of IATSE rather than because of any pres-sure from Respondent.There is no question that Levee wanted to make anIATSE picture and refused to hire Goldbaum because ofhis belief, based on familiarity with the industry, that hecould not use a non-IATSE sound mixer on an IATSE pic-ture. However, it is clear from Avildsen's uncontradictedtestimony that Levee's desire to make an IATSE picturewas at least in part the result of fear of problems in havingnon-IATSE films projected by IATSE projectionists, andthe efforts of Avildsen and Menasse to work out a way touse Goldbaum show that Levee lacked a fixed intention touse only IATSE personnel before the meeting with Proscia.Thus, Avildsen explored not only the possibilities for Gold-baum to become a member of Respondent but also thepossibility of using Goldbaum as a nonmember. WhetherLevee would have used Goldbaum had Proscia given a dif-ferent answer can never be determined with certainty. Butgiven the understanding between Avildsen and Goldbaum,the prehire arrangements made between Goldbaum andMenasse, the commitment by Michael Levee to Goldbaum,and the considerable delay before Levee Productions finallynotified Goldbaum that it would not use him, it is probablethat if Proscia's reply had not raised the possibility of retali-atory action by Respondent, Levee Productions would havehired Goldbaum without his first becoming a member ofRespondent. I find, accordingly, that Respondent at-tempted to cause and did cause Levee Productions not tohire Goldbaum.Respondent, of course, was not required to admit Gold-baum to membership, but it was not entitled to interposehis lack of membership as an impediment to his employ-ment. That is what it did when Proscia responded to Avild-sen's questions. I find, accordingly, that by Proscia's con-duct Respondent violated Section 8(b)(l)(A) and 8(b(2) ofthe Act.IV. THE REMEDYHaving found that Respondent violated Section 8(bX2)and (I)(A) of the Act, I shall recommend that Respondentbe ordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.As I have found that Respondent unlawfully attemptedto and did cause Levee Productions discriminatorily todeny Michael Scott Goldbaum employment as a soundmixer because he was not a member of Respondent, I shallrecommend that Respondent notify Levee Productions, inwriting, with a copy of such notification sent to Goldbaum,that it withdraws its objection to Levee Productions' em-ployment of Goldbaum as a sound mixer and that it re-quests Levee Productions to offer Goldbaum employmentin the job for which he was previously considered or, if thatjob no longer exists, in a substantially equivalent position,without prejudice to his seniority or other rights and privi-leges. I further recommend that Respondent make Gold-baum whole for any loss of earnings he may have sufferedby reason of the discrimination against him by payment tohim of a sum of money equal to that which he normallywould have earned in Levee Productions' employ from the21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of the discriminatory denial of employment to him to 5days after the notices required above have been sent, lessnet earnings during the said period, to which shall be addedinterest to be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).6The General Counsel requests that a broad order be is-sued requiring Respondent to cease and desist from causingor attempting to cause any employer to discriminate againstGoldbaum or any other employee because of nonmember-ship in Respondent. The General Counsel contends such anorder is warranted because Respondent has shown a pro-clivity to engage in similar violations relying on a pastBoard decision, testimony of Sam Robert about hiringpractices, and a provision in Respondent's contract cover-ing motion picture production.8While the General Counsel contends that Robert's testi-mony shows that Respondent by practice required unionmembership as a condition of employment, I do not findthat Robert's testimony establishes that Respondent as ageneral matter insisted upon the hiring of its members forall work done under contract with it. Similarly, in the ab-sence of any allegation in the complaint or explanation ofthe terms used in the cited contract section, I do not findthat the contracts maintained by Respondent cause em-ployers to discriminate in hiring.The question remains whether the violation in this caseconsidered in the light of the prior violation is sufficient towarrant the broad order. Although Respondent contendsthat the previous case involved a dispute over jurisdictionand the application of its constitution and bylaws, theBoard rejected Respondent's defenses as factually and le-gally unsupportable and found that Respondent caused dis-crimination in that case because the discriminatee was amember of another local and not a member of Respondent.The violation in that case occurred on November 6. 1975,and prominent among Respondent's agents involved in thatcase was Michael Proscia. The Board's decision in that caseissued on September 30, 1976. The violation found hereoccurred on June 22, 1977, 9 months later. The Board hasrecently found that commission of two similar violations ofthe Act within a 2-year period establishes a proclivity tocontinue unlawful conduct.9Following that precedent, Ishall recommend the broad order requested by the GeneralCounsel.CONCLUSIONS OF LAW1. Michael Levee Productions, Ltd., is an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.6 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).7 Motion Picture Studio Mechanics, Local 52, International Alliance of The-atrical Stage Employees and Moving Picture Machine Operators of the UnitedStates and Canada, AFL-CIO (American Broadcasting Company), 226 NLRB212 (1976).s Sect. 30 of the agreement provides, "When a Producer initiates a produc-tion (pnncipal photography) in New York and the majority of shooting is inNew York and the company decides to use a construction coordinator, hemust be a qualified Local 52 man, with said man to be selected from amutually approved list of qualified people."9 Building and Construction Trades Council of Delaware (Pettinaro Con-struction Co., Inc.), 230 NLRB 42 (1977).2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. By attempting to cause and causing Michael LeveeProductions, Ltd., to deny Michael Scott Goldbaum em-ployment as a sound mixer in violation of Section 8(a)(3) ofthe Act, Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Section8(b)(l)(A) and (2) and Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed:ORDER"The Respondent, Motion Picture Studio Mechanics, Lo-cal 52, International Alliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of the UnitedStates and Canada, AFL-CIO, New York, New York, itsofficers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause Michael Levee Pro-ductions, Ltd., or any other employer to deny MichaelScott Goldbaum or any other employee or job applicantemployment as a sound mixer or otherwise to discriminateagainst him or other employees or job applicants in viola-tion of Section 8(a)(3) of the Act because of nonmember-ship in Respondent labor organization.(b) In any other manner restraining or coercing employ-ees in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be af-fected by an agreement requiring membership in a labororganization as a condition of employment, as authorizedby Section 8(a)(3) of the Act.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Notify Michael Levee Productions, Ltd., and Mi-chael Scott Goldbaum. in writing, that it withdraws its ob-jections to the employment of Michael Scott Goldbaumand that it requests the same company to offer him employ-ment as a sound mixer or, if such job is not available, asubstantially equivalent position, without prejudice to hisseniority or other rights and pnvileges.(b) Make Michael Scott Goldbaum whole for any) loss ofearnings he may have suffered by reason of the unlawfullycaused discrimination against him in the manner set forthin the section of this Decision entitled "The Remedy."(c) Post at its offices and meeting rooms copies of theattached notice marked "Appendix."" Copies of said no-tice, on forms provided by the Regional Director for Re-gion 2, after being duly signed by the Respondent's repre-sentative, shall be posted by the Respondent immediately10 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.I" In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."22 MOTION PICTURE STUDIO MECHANIC(S, LOCAL 52upon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent to in-sure that said notices are not altered, defaced, or covered byany other material.(d) Deliver to the Regional Director for Region 2 signedcopies of the Appendix for posting by Michael Levee Pro-ductions, Ltd., at its facility in New York City, New York,in places where notices to employees are customarilyposted, if the Company is willing to do so.(e) Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYFES ANt) MEMBERSPOSTED BY ORDER OF TIlENATIONAI LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunity togive evidence, the National Labor Relations Board foundthat we Violated the National Labor Relations Act andordered us to post this notice.WE WI1.L NOT cause or attempt to cause MichaelLevee Productions, Ltd., or any other employer todeny Michael Scott Goldbaum or any other employeeor job applicant employment as a sound mixer or oth-erwise to discriminate against him or other employeesor job applicants in violation of Section 8(a)(3) of theAct because of their nonmembership in Respondentlabor organization.WF V WI.. NO1 in any other manner restrain or coerceemployees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that suchrights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized by Section 8(a)(3) of theAct.WlI wl i notify Michael Levee Productions, Ltd.,and Michael Scott Goldbaum, in writing, that we haveno objection to the Company's employing him as asound mixer and that we request the Company to givehim such employment.WE Wi.l.i reimburse Michael Scott Goldbaum forany pay he lost, with interest, by reason of the dis-crimination which we have unlawfully caused to bepracticed against him.MOTION PICTURE STUDIO MECHANICS, LOCAL 52,INTERNATIONAI. ALLIANCE OF THEATRICAL STAGEEMPLOYEES AND MOVING PICTURE MACHINE OP-ERAIORS OF TIEF UNITED STATES AND CANADA,AFL-CIO23